EXHIBIT 10.9

CONSULTING AGREEMENT

          THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into
as of this 1st day of January, 2003, by and between Jacobs Entertainment, Inc.,
a Delaware  corporation (the “Company”), and Jacobs Investments Management Co.,
Inc., an Ohio corporation (the “Consultant”).

RECITALS

          A.          Consultant is in the real estate development, ownership
and operations business, and

          B.          Company is in the business of owning and operating casinos
(“Business”),

          C.          The Company desires to retain Consultant as a consultant
to assist in the development of new projects and the expansion of existing
projects, on the terms and conditions hereinafter provided.

          NOW THEREFORE, in consideration of the mutual covenants and provisions
set forth herein, the parties agree as follows:

          1.          Relationship of Parties.  Company hereby retains
Consultant and Consultant hereby agrees to serve as a consultant to Company,
upon the terms and conditions hereinafter set forth.  Consultant shall be an
independent contractor and shall not be an employee of or a joint venturer with
the Company.

          2.          Term.  Subject to Section 8 of this Agreement, the term
during which Consultant shall render services hereunder (the “Consulting Term”)
shall begin on the date hereof (the “Commencement Date”) and continue until
December 31, 2009 (“Termination Date”).  The



--------------------------------------------------------------------------------

parties may extend the Consulting Term on such terms and conditions upon which
they shall mutually agree.

          3.          Scope of Services.  During the Consulting Term, Consultant
shall provide Company with consulting services from time to time to assist
Company in connection with the Business.  This shall include such consulting
services as the Company may from time to time reasonably direct and Consultant
shall devote its best efforts to the Business while performing the services.  It
is understood and agreed that Consultant is free at all times to arrange the
time and manner of performing the consulting services requested by Company and
they shall in no event require Consultant to be active in the day-to-day
operations of the Company.

          4.          Compensation.  Subject to the provisions of this
Agreement, Consultant shall be entitled to receive the following base fee and
reimbursement of expenses:

                        (a)          Base Fee.  Consultant shall receive as
compensation for the consulting services FOUR HUNDRED FIFTY THOUSAND DOLLARS AND
00/100 DOLLARS ($450,000) per year (the “Base Fee”). The Base Fee shall be
payable on January 15th of each year.

                        (b)          Reimbursement.  Company shall reimburse
Consultant for all reasonable business expenses, including those for travel and
transportation, incurred by it for or on behalf of Company directly in
performance of its duties under this Agreement provided such expenses shall be
authorized by the Company.  For such purpose, Consultant shall submit to Company
expenses vouchers and reports of such expenses and other disbursements in
accordance with the standard procedures of Company with respect to such items.

2



--------------------------------------------------------------------------------

                       (c)           Taxes and Other.  The Consultant shall be
responsible for all state and federal income and self-employment taxes,
applicable insurance, including workers’ compensation, and liability.

          5.          Records and Files.  All books, records, ledgers, journals,
drawings, reports, or other information relative to the Business or its
development plans shall at all times belong to and remain the property of
Company.  During the Consulting Term and thereafter, except as shall be
necessary to carry out his responsibilities under this Agreement, Consultant
shall not be entitled to retain, reproduce or otherwise remove any such records
from the business premises of Company and he shall forthwith return to Company
such records and any copies thereof in his possession or control.

          6.          Termination With Cause.  The parties agree that Company
shall be entitled to terminate this Agreement after giving thirty (30) days’
notice to Consultant for cause, which shall mean (i) for material breach of this
Agreement, (ii) for theft or conviction for the commission of a felony, or
(iii) misappropriation of any property belonging to the Company. In the event
that Consultant is terminated pursuant to this Section 8(a),

                        (a)          This Agreement shall be immediately
terminated;

                        (b)          Company shall pay to Consultant the
prorated portion of his Base Fee and benefits accrued to the date of termination
or the Consultant shall reimburse the Company for any unearned portion; and

                        (c)          Company shall have no further financial
obligation to Consultant or its assigns under this Agreement.

          7.          Binding Effect and Assignment.  This Agreement and all the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors

3



--------------------------------------------------------------------------------

and assigns; provided, however, that this Agreement may not be assigned without
the prior written consent of the other party hereto; and, further provided, that
this Agreement may be assigned to any person, corporation or other entity which
acquires all or a substantial portion of the assets of Company or Consultant.

          8.          Notices.  All notices, requests, demands and other
communications made hereunder shall be in writing and shall be deemed duly given
when personally delivered or sent by facsimile transmission, receipt confirmed,
or by registered or certified mail, postage prepaid, as follows, or to such
other address or person as any party may designate by notice to the other
parties;

If to Consultant:

David C. Grunenwald

 

Vice-President of Development/Leasing

 

Jacobs Investments Management Co., Inc.

 

1231 Main Avenue

 

Cleveland, Ohio 44113

 

 

If to Company:

Stephen R. Roark

 

President and CFO of Casino Operations

 

Jacobs Entertainment, Inc.

 

240  Main Street

 

Black Hawk, Colorado

          9.          Waiver of Breach.  The waiver by either party of a breach
of any condition of this Agreement by the other shall not be construed as a
waiver of any subsequent breach by the other.

          10.        Governing Law.  This Agreement shall be construed under and
governed by the laws of the State of Ohio.

          11.        Unenforceability.  If any provision of this Agreement shall
be invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, as the case may be, and this Agreement
shall be construed, interpreted and enforced to the

4



--------------------------------------------------------------------------------

maximum extent permitted by law, as if such provision had been initially
incorporated herein as so modified or restricted or as if such provision had not
been initially incorporated herein, as the case may be, and any such
modification or restriction shall not affect the validity of any other provision
herein.

          12.       Prior Agreements.  This Agreement amends and supplants any
and all prior consulting or employment agreements between the parties hereto.

          13.       Entire Agreement.  This Agreement constitutes the complete
understanding and agreement of the parties with respect to the subject matter
hereof and may only be modified or amended upon the written consent of the
parties.

          IN WITNESS WHEREOF, the parties hereto have signed this Agreement on
the day and year first above written.

CONSULTANT:

COMPANY:

 

 

JACOBS INVESTMENTS MANAGEMENT, CO., INC.

JACOBS ENTERTAINMENT, INC.

 

 

By: 

/s/ DAVID C. GRUNENWALD

By:

/s/ STEPHEN R. ROARK

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

David C. Grunenwald, Vice-President

 

Stephen R. Roark, President & CFO

of Development/Leasing

 

Casino Operations

5